DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Objections to claims 4, 9, 14 and 19 have been removed in response to applicant’s amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 13-16 and 18-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ro (US 2015/0302747 A1) in view of Stenneth (US 2020/0019798 A1).
Regarding claims 1, 11 and 21, Ro discloses a vehicle includes a control system, the control system and a method for controlling the vehicle (Abstract & Fig. 1) comprising:  
20a traffic information detector (e.g. Fig. 1: 20 & [0005, 0035-0036]) provided to detect a display content of a traffic sign located around a vehicle (e.g. Fig. 4); and 
a controller (e.g. Fig. 1: 22) configured to:

display the detection result of the traffic sign on a display unit (e.g. Fig. 1: 23) in the vehicle before the vehicle passes the traffic sign (e.g. [0062]: ECU 22 outputs speed limit “100” when vehicle travels straight at a junction; thus, before passes the traffic sign).  
Ro fails to disclose, but Stenneth teaches a controller configured to determine whether validity indicating reliability of a detection result of the display content of the traffic sign is greater than or equal to a predetermined value, and in response to determination that the validity is greater than or equal to the predetermined value, display the detection result of the traffic sign on a display unit in the vehicle (e.g. [0010, 0047, 0080]).
Thus, it would have been obvious before the effective filing date of the claimed invention to modify the teachings of Ro with the teachings of Stenneth to process the detected image into digitized value for comparison with a predetermined threshold; thus, reliability of the result of the detected image is improved.
Regarding claims 3 and 13, Ro discloses, when the detected traffic sign 30includes a single traffic sign at a single location while the vehicle travels on a straight lane, the controller determines that the detection result of the single traffic sign satisfies the validity (e.g. Fig. 6: when vehicle travels straight, ECU outputs detected speed sign, such as “60”).  
Regarding claims 4 and 14, Ro discloses, when the detected traffic sign includes a plurality of traffic signs at a single location while the vehicle travels on a straight lane, the controller determines that the detection result of a traffic sign with a short transverse distance from the vehicle among the plurality of traffic signs 5satisfies the validity (e.g. [0081]: detect traffic sign out of plurality of traffic signs on the road based on which lane the vehicle is 
Regarding claims 5 and 15, Ro discloses, when the detected traffic sign includes a traffic sign on each road branching while the vehicle travels on a branch road, the controller determines that the detection result of the traffic sign located on 10the road in a traveling direction predicted based on traveling information of the vehicle satisfies the validity (e.g. [0062, 0071]: predict traveling information of the vehicle based on turn signal, and output corresponding speed limit detected, such as output “100” when vehicle travels straight, or output “40” when vehicle travels to the direction of the branch road).  
Regarding claims 6 and 16, Ro discloses the traveling information of the vehicle for predicting the traveling direction of the vehicle includes at least one of 15steering angle information of a steering wheel of the vehicle and lighting information of a turn signal lamp of the vehicle (e.g. [0071]).  
Regarding claims 8-9 and 18-19, Ro and Stenneth in combination discloses the controller additionally detects the display content of the traffic sign after the detection result is displayed, the controller determines, based on the additionally detecting, whether the validity indicating reliability of the detection result of the display content of the traffic sign is still greater than or equal to the predetermined value (e.g. Ro in [0075]: capable of detecting new traffic sign; thus, traffic sign content are continuously detected to determine whether new traffic sign appears; hence, traffic sign content is repeatedly detected even after displayed; Stenneth in [0010, 0047m 0080] teaches the validity indicating reliability of the detection result of the display content of the traffic sign is still greater than or equal to the predetermined value).  
Regarding claims 10 and 20, Ro discloses 30the traffic sign is a speed sign; and the detection result of the traffic sign is regulated speed information indicated on the speed sign (e.g. Fig. 4).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ro (US 2015/0302747 A1) in view of Stenneth (US 2020/0019798 A1) as applied to claims 1 and 11 above, and further in view of Lacaze et al. (US 2020/0320875 A1).
Regarding claims 7 and 17, Ro discloses the controller displays the detection result before the vehicle approaches a predetermined distance from the 20traffic sign in the traveling direction of the vehicle (e.g. Fig. 4 & [0062]: speed limit “100” is displayed at the branch when vehicle continues to travel straight).
Ro and Stenneth in combination fails to disclose providing detected information a predetermined distance from the traffic sign, but Lacaze teaches outputting detected stop sign information a predetermined distance from the stop sign ([0027]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ro and Stenneth with the teachings of Lacaze, since it is known in the art as taught by Lacaze to output detected traffic information a predetermined distance from the traffic sign so as to give enough time to vehicle to respond to the detected traffic information.
Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to amended claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Stenneth is additionally cited to teach the added limitation in claims 1 and 11.
In addition, claims 3-10 and 13-21 are either directly or indirectly depend on claims 1 and 11; thus, these claims are not patentable based on foregoing reasons stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/KAM WAN MA/Examiner, Art Unit 2688